      Case 2:19-cv-01746-NVW Document 16 Filed 03/20/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Clyver Pleaugh, an individual,                   No. CV-19-01746-PHX-NVW
10                  Plaintiff,                        ORDER
11   v.
12   The City of Phoenix, a municipal
     corporation; The City of Phoenix Housing
13   Department, a federally funded public
     housing     program;    Dina     Fernandez,
14   individually and in her official capacity as
     Housing Supervisor for City of Phoenix
15   Housing Department; James Navarrette,
16   individually and in his official capacity as
     Property Manager for the City of Phoenix
17   Housing Department; Angela Hogan,
     individually and in her official capacity as
18   Housing Supervisor for the City of Phoenix
     Housing Department,
19
                    Defendants.
20
21          Pursuant to the stipulation by the parties (Doc. 14), and good cause appearing,
22          IT IS ORDERED dismissing the above captioned matter as moot. The Clerk of
23   Court shall close this case.
24          Dated this 20th day of March, 2019.
25
26
27
28
